DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9, 12, and 16 are objected to because of the following informalities:  
Claim 9, line 1 recites the limitation “at least one extension portion” which should be changed to “at least one of the extension portions”.  
Claim 12, line 1 recites the limitation “wherein gate” which should be changed to “wherein the gate”.
Claim 16, line 3 recites the limitation “pin an releasing” which should be changed to “pin and releasing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 7 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2596055) in view of Fochs (US 5,443,304).
For claim 1, Thomas discloses a device 17 adapted for connection to a wheelchair 10 comprising:
a frame 16 – 19, 23 – 27 comprising a first lateral frame member (left portions of 16 – 19, 23, 26, 27) and a second lateral frame member (right portions of 16- 19, 23, 26, 27), each of the first lateral frame member and the second lateral frame member comprising an extension portion 26, 27 and a walker portion 16;
[wherein, when the frame is connected to the wheelchair] (col. 1, lines 37 – 42, via mountings 16), [each extension portion of the frame is elongated in a direction from an anterior position to a posterior position with respect to the wheelchair] (fig. 2), and each extension portion comprises a clamp assembly 27 [adapted for releasably attaching to the wheelchair] (col. 2, lines 27 – 29), [each of said clamp assemblies adapted to slidably move with respect to a remainder of the frame] (wherein the clamps are slidably rotated) [such that the remainder of the frame may be moved between the anterior position and the posterior position] (col. 2, lines 24 – 29, via telescopic engagement of bars 26 with companion mountings 16), and
wherein the frame comprises a gate 23 – 25, [said gate being in a deployed position in which the gate spans between and connects the first lateral frame member to the second lateral frame member] (fig. 3), but does not explicitly disclose 
said gate being pivotable between the deployed position and a stowed position in which the gate does not connect the first lateral frame member to the second lateral frame member.
	Fochs discloses a front cross-bar 42 [attached to and extending laterally between the adjustable side and arm support means 32 and has one end portion 34 pivotally connected to one side of an adjustable side and arm support means 32] (col. 3, lines 40 – 52); and [a second frontal crossbar 72 pivotally connected at one end 74 and is pivotal outward in a direction of an arrow shown in fig. 1, an opposite end 76 of the second frontal crossbar 72 is securely but releasably snap fit on the frame 12] (col. 4, lines 27 – 35).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the pivotal attachment of the gate of Fochs with the gate of Thomas modified as above to allow for an overall easier accessible and operable gate, thus improving overall usability for the patient-operator.
	For claim 2, Thomas modified as above discloses the device [wherein the gate is parallel to the direction from the anterior position to the posterior position in the stowed position] (col. 4, lines 27 – 33 of Fochs).
For claim 3, Thomas modified as above discloses the device [wherein the gate in the deployed position is adapted to connect the first lateral frame member to the second lateral frame member at a plurality of different widths therebetween] (col. 2, lines 16 – 18, via telescopically-fitted members 23, 24 and clamping screws 25).
For claim 4, Thomas modified as above discloses the device wherein the gate comprises a first gate member (left portion of element 23) being part of the first lateral frame member and a second gate member (right portion of element 23 and 24 – 25) being part of the second lateral frame member.
For claim 5, Thomas modified as above discloses the device of claim 4, [wherein each of the first gate member and the second gate member is parallel to the direction from the anterior position to the posterior position in the stowed position] (col. 4, lines 27 – 35, via pivoting as taught by Fochs), and [wherein the first gate member connects to the second gate member in the deployed position] (fig. 3).
For claim 7, Thomas modified as above discloses the device of claim 4, wherein the first gate member includes a receiver 23 for receiving an insertion portion 24 of the second gate member.
For claim 8, Thomas modified as above discloses the device [wherein the gate is perpendicular to the direction from the anterior position to the posterior position in the deployed position] (combination of fig. 1 of Thomas and fig. 1 of Fochs).
For claim 9, Thomas modified as above discloses the device wherein at least one extension portion comprises a grip (enlarged portion of clamping screw 21) [adapted for a user of the wheelchair to grasp and move the remainder of the frame from the posterior position to the anterior position] (col. 2, lines 24 – 29, via rotation of the grip by a patient-operator).
For claim 10, Thomas modified as above discloses the device wherein the clamp assembly includes at least one clamp 27 adjustably mounted to a clamp mount (clamp engagement portion of companion mountings 16), [said adjustably mounted clamp adapted to engage wheelchairs of different sizes] (capable via attachment/detachtment and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to for changes in size/proportion, wherein such change would not perform differently than the prior art device, In re Rose 105 USPQ 237.
For claim 11, Thomas modified as above discloses the device wherein the extension portion comprises an extension rod 26 [with respect to which the clamp assembly is adapted to slide] (the clamp 27 is adapted to slidably rotate relative to the extension rod 26 by a patient-operator).
For claim 12, Thomas modified as above discloses the device [wherein gate includes at least one releasable lock adapted to fix the gate in each of the stowed position and the deployed position] (col. 4, lines 33 – 37, via snap fit of end 76 of Fochs).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2596055) in view of Fochs (US 5,443,304), and further in view of Crouch et al. (US 2002/0140196 A1).
For claim 6, Thomas modified as above does not explicitly disclose the device further comprising a latch adapted to connect the first gate member to the second gate member.
Crouch et al. discloses [a latch assembly 40 for securing a vertical rod 30 of a gate to rear vertical posts 14] (page 2, paragraph [0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the latch of Crouch et al. in place of the clamping screws 25 of Thomas modified as above to allow for an alternative attachment, while providing for improved ergonomic feel.
	
Allowable Subject Matter
Claims 13 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the walker portion comprises a handle attached to a telescoping upright rod, said handle adapted for movement between a retracted position and an extended position, or a releasable connector adapted to releasably connect the extension portion from the walker portion, in combination, with the required clamping assembly of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20180104133 – wheelchair, attachment device, and clamping device;
US-5277438, US-5005599 – an attachment device with frame; 
US-4948156, US-3719390, US-2556121 – wheelchair comprising an attachment device with frame, gate, and fasteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611